UNITED STATES DISTRICT COURT USDC SDNY

 

 

SOUTHERN DISTRICT OF NEW YORK DOCUMENT
WAYNE JOSEPH, SCOTT DENLEY, ELECTRONICALLY FILED
ANTHONY BARBATO, BRYAN WALSH, DOC #
LATORIA BOSLEY, and DARNELL EASON, DATE FILED: __6/24/2021 __
on behalf of all persons similarly situated,

Plaintiffs,

-against- 20 Civ. 5776 (AT)
METROPOLITAN TRANSPORTATION ORDER
AUTHORITY and TRIBOROUGH BRIDGE AND
TUNNEL AUTHORITY,

Defendants.

 

 

ANALISA TORRES, District Judge:
The Court has reviewed the parties’ letters at ECF Nos. 27-28. Accordingly:

1. Plaintiffs’ request for a pre-motion conference is DENIED;

2. Plaintiffs shall file their motion for conditional collective action certification by July
15, 2021:

3. Defendants shall file their opposition papers by July 29, 2021; and

4. Plaintiffs shall file any reply papers by August 5, 2021.

SO ORDERED.

Dated: June 24, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
